Citation Nr: 1643992	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  15-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for pleural plaques. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from April 1946 to January 1948.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The January 2013 rating decision denied a rating in excess of 30 percent for pleural plaques.  A notice of disagreement was received in January 2013, a statement of the case was issued in July 2015, and a substantive appeal was received in August 2015.

This matter was previously before the Board in February 2016, at which time it was remanded for further development of the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's service-connected pleural plaques are not currently productive of a forced vital capacity (FVC) of 50 to 64 percent of predicted; or a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO/SB) of 40 to 55 percent of predicted; or a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for pleural plaques have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.96, 4.97, Diagnostic Code 6833 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in February 2012 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

Regarding the duty to assist, VA obtained the Veteran's service treatment records and relevant post-service VA treatment records and private medical records in furtherance of his claim.  Additionally, the Veteran was afforded a VA examination in April 2016.  The Board finds that the VA examination report is adequate, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided findings responsive to the pertinent rating criteria, such as PFT results. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board finds that no additional assistance is required to fulfill VA's duty to assist.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Background and Analysis 

The Veteran in this case seeks an increased evaluation for service-connected pleural plaques.  In pertinent part, it is contended that current manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 30 percent schedular evaluation now assigned.

In this regard, the Veteran has been assigned a 30 percent rating for his asbestosis under C.F.R. § 4.97, Diagnostic Code 6833 (2015).  Under Diagnostic Code 6833, asbestosis is to be rated under the General Rating Formula for Interstitial Lung Disease.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio-respiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardio-respiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requiring outpatient oxygen therapy. 38 C.F.R. § 4.97.  

The Veteran submitted his claim for an increased rating in December 2011.  Throughout the pendency of the claim, he has had multiple pulmonary function test (PFTs).  

A July 2011 PFT showed FVC of 76 percent predicted; there was no significant change in FVC post-bronchodilator.  There was no evidence of significant pulmonary pathology of diminished function.  Spirometry showed mildly reduced FVC, consistent with restrictive pattern.  The examiner noted that oxygen saturation was 96 to 93 percent with no apparent distress when walking for more than five minutes. 

A December 2011VA PFT showed FVC of 79 percent predicted; DLCO was 86 percent predicted. 

The Veteran underwent a VA respiratory examination in April 2012.  He reported that his condition was considerably worse compared to a few years prior.  The examiner cited to the PFT results from the December 2011 PFT and noted that all of the Veteran's symptoms had worsened markedly.  In an addendum, the VA examiner explained that there had been no significant change in response to bronchodilators, and therefore, the information from pre-bronchodilators was to be used. 

Private treatment records dated in June 2013 reflect a history of asbestosis and, worsening dyspnea on exertion.  A contemporaneous PFT showed FVC of 89 percent predicted and DLCO of 68 percent predicted.  The examiner noted that FVC was within normal limits; however, DLCO was "low normal" and suggestive of possible concomitant anemia, vascular disease, interstitial lung disease, or emphysema.  The examiner stated that, overall, the most likely etiology for the Veteran's dyspnea was chest wall restriction from asbestos related pleural scarring, (given his known history of asbestos exposure and classic findings on chest CT scan).  

VA treatment records dated in February and August 2014 reflect complaints of dyspnea; contemporaneous PFTs showed FVCs of 95 percent (February) and 79 percent (August) and a DLCO of 86 percent.  It was noted that there was no significant change in FVC when compared to the July 2011 PFTs.  A VA Pulmonary Fellow noted that she did not "think that his asbestos exposure is the major factor involved in his dyspnea," given his stable chest x-ray and PFTs. 

In his August 2015 substantive appeal, the Veteran reported that "everyday was a tough day," and that it was too hard to breath.  

VA treatment records dated throughout 2015 and 2016 reflect ongoing complaints of shortness of breath, thought to be multifactorial and not necessarily secondary to asbestosis, and/or dyspnea. See, e.g., January 16, 2016 Primary Progress Note. 

The Veteran underwent a VA respiratory examination in April 2016.  At that time, the he reported shortness of breath on exertion (i.e., with using the exercycle and when climbing stairs).  FVC was 98 percent predicted; there was no significant change in FVC after bronchodilator.  DLCO was 63 percent corrected to 85 percent predicted.  The examiner noted that the April 8, 2016, PFT results (DLCO in particular) accurately reflected the Veteran's current pulmonary function.  The examiner further noted that the Veteran had undergone evaluation of diaphragmatic dysfunction in 2016, which included measurement of motor evoked potentials (MEP) and maximal inspiratory pressures (MIP), and that there were no paradoxical movements; no worsening of respiratory status while lying flat; and no abnormal lung volume.  The conclusion was that diaphragmatic dysfunction from asbestos-caused pleural plaques was highly unlikely.

The examiner summarized the following: the Veteran's symptoms included shortness of breath with exercise; FVC was normal on PFT testing done in 2011, 2014, and 2016; DLCO was 86 percent (normal) in 2011, and as reported as "63% corrected to 85%" in the 2016 pulmonary consultation note; exercise capacity was limited by knee pain, and shortness of breath with one flight of stairs; a 2014 stress trans-thoracic echocardiogram was negative; there was no evidence of cor pulmonale or pulmonary hypertension on evaluation; and the Veteran did have an oxygen deficit, and did not require oxygen therapy.

The Board has reviewed all of the evidence but finds no evidence of record that would warrant a rating in excess of 30 percent for the Veteran's service-connected pleural plaques at any time during the period pertinent to this appeal. 38 U.S.C.A. 5110 (West 2014); see also Hart, 21 Vet. App. at 509.  

Again, under Diagnostic Code 6833, higher ratings are warranted for FVC of 50 to 64 percent predicted, or less than 50 percent of predicted value.  In this case, throughout the pendency of the claim, the Veteran's FVC has far exceeded 64 percent predicted, including at the time of the July 2011 PFT, the December 2011 PFT the July 2013 PFT, the February 2014 PFT, the August 2014 PFT, and the April 2016 PFT.  Based on this evidence, the Board finds that the disability picture more closely resembles the criteria for the currently assigned 30 percent rating.

DLCO results have also been considered.  For a 60 percent rating, DLCO must be between 40 and 55 percent.  Review of the aforementioned PFTs shows that none of the available DLCO results were within this range - the lowest DLCO was reported as 63 percent (corrected to 85 percent) in April 2016.  Thus, the Board finds that the DLCO findings do not support the assignment of a rating in excess of 30 percent.

Lastly, a rating in excess of 30 percent may be assigned if the maximum exercise capacity is 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, or if there is cor pulmonale, pulmonary hypertension or the requirement of oxygen therapy.  First, the medical evidence does not show cor pulmonale, pulmonary hypertension, or the requirement of oxygen therapy. See April 2016 VA Examination Findings.  Therefore, an increased rating is not warranted based on these criteria.  Second, an increased rating is not warranted based on exercise capacity.  In this regard, the April 2016 VA examiner acknowledged that exercise capacity was limited by knee pain and shortness of breath; however, he also explained that a 2014 cardiac evaluation and stress trans-thoracic echocardiogram had been negative, and a that a 2016 VA evaluation of diaphragmatic dysfunction, which included MEP and MIP testing, showed no abnormal lung volumes.  There is no other medical evidence of record to suggest that the Veteran's pleural plaques have resulted in a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio-respiratory limitation at any point during the appeal.  

Consequently, while there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected pleural plaques/asbestosis, the evidence shows no distinct periods of time in the course of the appeal, during which the Veteran's condition has varied to such an extent that a rating greater than 30 percent would be warranted. Cf. 38 C.F.R. § 3.344 (2015) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

The Board lastly finds that Diagnostic Code 6833 is the most appropriate Diagnostic Code because it specifically pertains to the service-connected disability in this case: asbestosis (which is related to the Veteran's pleural plaques).  The Board finds that no other diagnostic code would be more appropriate other than Diagnostic Code 6833.  Notably, the Veteran's asbestosis/pleural plaques are not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  The Board notes that the April 2016 VA examiner found that the DLCO reading, in particular, accurately reflected the Veteran's level of disability.  Crucially, Diagnostic Code 6833 requires FVC and DLCO readings.  To this end, the Board has considered other diagnostic codes for other respiratory disorders such COPD (Diagnostic Code 6604) and chronic pleural effusion or fibrosis (Diagnostic Code 6845).  However, theses Diagnostic Codes would not provide higher ratings, even on the basis of the Veteran's FEV-1, FEV, or DLCO readings.  The Board notes that neither the Veteran nor his representative has requested that another diagnostic code be used to evaluate his service-connected disability.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 6833.

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his pleural plaques/asbestosis.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as shortness of breath.  His statements describing his symptoms are considered to be competent evidence. King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's pulmonary function has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

In summary, the evidence weighs against the assignment of a rating in excess of 30 percent for service-connected pleural plaques.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b). 

Other Considerations 

The Board has considered whether referral for extraschedular evaluation is warranted.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321 (b)(2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.;see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In this case, the schedular evaluation is not inadequate.  The symptoms associated with the Veteran's pleural plaques/asbestosis, namely his reported breathing difficulties, are not shown to cause any impairment that is not already contemplated by Diagnostic Code 6833.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected pleural plaques/asbestosis but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board has also considered the issue of whether unemployability (TDIU) has been raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, VA treatment records consistently reflect that the Veteran retired many years ago at the age of 62 (and not on account of disability).  Moreover, while the evidence is suggestive of some potential occupational difficulties (e.g., dyspnea on exertion, etc.), the evidence does not reflect, and the Veteran has not otherwise asserted that he is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disability.  As such, the Board finds that the issue of TDIU has not been raised by the record in this case.  


ORDER

Entitlement to an evaluation in excess of 30 percent for pleural plaques is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


